DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 21, 2021 has been entered.
 

             Claim Status
3.	The amendment filed May 21, 2021 has been entered. Claim 1 has been amended. Claim 3 is canceled. Claims 4-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Claims 1-2 and 15-20 are under consideration in this Office Action.



Withdrawal of Claim Rejections 
4.	The following rejections have been withdrawn in view of applicants’ amendments and arguments:
a) The rejection of claims 1-2 under 35 U.S.C. 103 as being unpatentable over
CN106190862A as evidenced by either CN103141302A published June 2013 or CN105154342A in view of Nagaoka and CN106604650A; and 
b) The rejection of claims 1-2 and 15-20 under 35 U.S.C. 103 as being unpatentable over Langan et al., in view of Nagaoka and CN106604650A.


	Election/Restrictions
5.	Claims 1-2 and 15-20 are allowable. This application is in condition for allowance except for the presence of claims 4-14 directed to non-elected inventions without traverse.  Accordingly, claims 4-14 have been cancelled.


EXAMINER’S AMENDMENT
6.	Authorization for this examiner’s amendment was given in an interview with Estella Gustilo on June 2, 2021. 
The application has been amended as follows: Claims 4-14 are cancelled. 
 
	


Allowable Subject Matter
7.	Claims 1-2 and 15-20 are allowed. The art does not teach or fairly suggest an active substance of Morchella for improving disturbance of reproductive function, prepared by the following methods: (A)    inoculating Morchella mycelia on a medium for solid-state culture; (B)    inoculating the Morchella mycelia cultured in step (a) in a liquid medium for liquid culture; (C)    inoculating the Morchella mycelia cultured in step (b) in a fermenter for fermentation to obtain whole fermented liquid containing the culture medium and the Morchella mycelia; and (D)    extracting the whole fermented liquid with hot water or ethanol to obtain an extract wherein the Morchella comprises Morchella esculenta which is deposited in the Food Industry Research and Development Institute with a deposit number BCRC-36352, Morchella crassipes which is deposited in the Food Industry Research and Development Institute with a deposit number BCRC-36336, or a combination thereof.


 8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."




Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JANA A HINES/Primary Examiner, Art Unit 1645